Exhibit 10.4

Confidential Treatment Requested. Confidential treatment has been requested for
portions of this exhibit. The copy filed herewith omits the information subject
to the confidentiality request. Omissions are designated as “[Redacted].” A
complete version of this exhibit has been filed separately with the Securities
and Exchange Commission.

SECOND AMENDMENT TO

PURCHASE, SALE AND SERVICING TRANSFER AGREEMENT

This SECOND AMENDMENT TO PURCHASE, SALE AND SERVICING TRANSFER AGREEMENT, dated
as of June 1, 2005, (this “Amendment”) is made and entered into as of
October 24, 2005, by and among Federated Department Stores, Inc., a Delaware
corporation (“FDS”), FDS Bank, a federally-chartered stock savings bank (“FDS
Bank”), Prime II Receivables Corporation, a Delaware corporation (“Prime II”),
Macy’s Department Stores, Inc., an Ohio corporation and a wholly-owned
subsidiary of FDS (“Macy’s”), Bloomingdale’s, Inc., an Ohio corporation and a
wholly-owned subsidiary of FDS (“Bloomingdale’s”), and Citibank, N.A., a
national banking association (the “Purchaser”).

WHEREAS, FDS, FDS Bank, Prime II and Purchaser are parties to that certain
Purchase, Sale and Servicing Transfer Agreement dated as of June 1, 2005, as
amended by the letter agreement (the “First Amendment”) dated August 22, 2005
(the “Purchase Agreement”);

WHEREAS, the parties hereto have agreed that Macy’s and Bloomingdale’s shall be
parties to the Purchase Agreement and to make certain other changes to the
Purchase Agreement as set forth herein; and

WHEREAS, the parties hereto desire to amend the Purchase Agreement in accordance
with Section 13.4 of the Purchase Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:

1. Defined Terms. Capitalized terms used without definition in this Amendment
have the meanings assigned to them in the Purchase Agreement.

2. Amendment of Section 1.1.

(a) The definition of “Charged Off Accounts” in Section 1.1 of the Purchase
Agreement is hereby amended by replacing such definition in its entirety with
the following definition:

“Charged Off Accounts” means, collectively, all Credit Card Accounts that
(a) would constitute FDS Accounts, but for clause (iii) of the definition of FDS
Accounts, (b) would constitute GE/Macy’s Accounts but for clause (iii) of the
definition of GE/Macy’s Accounts, and (c) would constitute May Accounts but for
clause (ii) of the definition of May Accounts.



--------------------------------------------------------------------------------

(b) The definition of “Credit Card Account” in Section 1.1 of the Purchase
Agreement is hereby amended by adding the words “or an Employee Account”
immediately after the words “which is recorded as an Account” and immediately
before the words “on the computer system”.

(c) The following definition is hereby added to Section 1.1 of the Purchase
Agreement immediately before the defined term “Employees”:

“Employee Accounts” has the meaning set forth in the Program Agreement.

(d) The definition of “FDS Account” in Section 1.1 of the Purchase Agreement is
hereby amended by replacing such definition in its entirety with the following
definition:

“FDS Account” means any Credit Card Account that exists and is owned by FDS or
one of its Subsidiaries as of the First Cut-Off Time, other than (i) any
GE/Macy’s Account or any May Account, (ii) any Employee Account and (iii) any
Credit Card Account that, as of the First Cut-Off Time, has been (or should have
been) charged off in accordance with the Sellers’ standard policies and
procedures as in effect on the date of this Agreement.

(e) Clause (2) of the definition of “FDS Assets” in Section 1.1 of the Purchase
Agreement is hereby amended by replacing such clause in its entirety with the
following:

(2) as of the First Cut-Off Time, the Gross Receivables (other than Prime
Securitization Receivables) on the FDS Accounts and the Employee Accounts that
but for clause (ii) of the definition of FDS Account would be FDS Accounts;

(f) The definition of “First Cut-Off Time” in Section 1.1 of the Purchase
Agreement is hereby amended by replacing such definition in its entirety with
the following definition:

“First Cut-Off Time” means the close of business of the Sellers on the date that
is one day prior to the First Closing Date. At least two Business Days prior to
the First Closing Date, the parties hereto shall agree upon the time zone
cut-offs and systemic cut-off procedures applicable to the First Cut-Off Time.

(g) The definition of “GE/Macy’s Account” in Section 1.1 of the Purchase
Agreement is hereby amended by replacing such definition in its entirety with
the following definition:

“GE/Macy’s Account” means a Credit Card Account owned by GE Bank or one of its
Affiliates as of the Second Cut-Off Time and governed by the GE/Macy’s Program
Agreement that exists as of the Second Cut-Off Time, other than (i) any May
Account, (ii) any Employee Account and (iii) any Credit Card Account that, as of
the Second Cut-Off Time,

 

2



--------------------------------------------------------------------------------

has been (or should have been) charged off in accordance with the standard
policies and procedures of GE Bank as in effect as of the date of this
Agreement.

(h) Clause (2) of the definition of “GE/Macy’s Assets” in Section 1.1 of the
Purchase Agreement is hereby amended by replacing such clause in its entirety
with the following:

(2) as of the Second Cut-Off Time, the Gross Receivables on the GE/Macy’s
Accounts and the Employee Accounts that but for clause (ii) of the definition of
GE/Macy’s Account would be GE/Macy’s Accounts;

(i) The definition of “Gross Receivables” in Section 1.1 of the Purchase
Agreement is hereby amended by replacing such definition in its entirety with
the following definition:

“Gross Receivables” means amounts owing (net of credit balances) to the Sellers
from Cardholders with respect to Accounts and Employee Accounts (in each case,
including outstanding loans, cash advances, balance consolidation receivables
and other extensions of credit, accrued finance charges and late charges,
whether or not posted, and any other accrued fees, charges and interest assessed
on such Accounts and Employee Accounts, whether or not posted).

(j) The definition of “May Account” in Section 1.1 of the Purchase Agreement is
hereby amended by replacing such definition in its entirety with the following
definition:

“May Account” means a Credit Card Account owned by FDS or a Subsidiary of FDS
prior to the Third Closing and associated with a retail division of May Co. as
conducted as of the closing of May Merger (or a successor to such business as
conducted by FDS and its Subsidiaries following the May Merger) that exists as
of the Third Cut-Off Time, other than (i) any Employee Account and (ii) any
Credit Card Account that, as of the Third Cut-Off Time, has been (or should have
been) charged off in accordance with May Bank’s or the Sellers’ standard
policies and procedures as in effect on the date of this Agreement.

(k) Clause (2) of the definition of “May Assets” in Section 1.1 of the Purchase
Agreement is hereby amended by replacing such clause in its entirety with the
following:

(2) as of the Third Cut-Off Time, the Gross Receivables on the May Accounts and
the Employee Accounts that but for clause (i) of the definition of May Account
would be May Accounts;

3. Amendment to Section 2.1. Section 2.1 of the Purchase Agreement is hereby
amended by replacing such Section in its entirety with the following:

On the terms and subject to the conditions of this Agreement, at the First
Closing and effective from and after the First Closing Date, the Sellers shall
sell, convey and assign (or cause their Subsidiaries to sell, convey and assign)
to the Purchaser, or in

 

3



--------------------------------------------------------------------------------

the case of the Prime Stock, to an Affiliate of the Purchaser, free and clear of
all Liens, except Permissible Liens, and the Purchaser or an Affiliate of the
Purchaser shall purchase, the FDS Assets and the Prime Stock. Immediately
following receipt of the FDS Assets, the Purchaser shall transfer, contribute or
otherwise assign to CEBA Bank the FDS Assets other than those assets described
in clauses (2) and (8) of the definition of FDS Assets and clause (13) of such
definition to the extent relating principally to the assets listed in clauses
(2) and (8) of such definition.

4. Amendment to Section 2.4. Section 2.4(a) of the Purchase Agreement is hereby
amended by replacing such Section in its entirety with the following:

(a) The closing (the “First Closing”) of the purchase and sale of the FDS Assets
and the Prime Stock and the assumption of the FDS Liabilities hereunder
(collectively, the “First Purchase and Assumption”) shall take place at the
offices of Simpson Thacher & Bartlett LLP, 425 Lexington Avenue, New York, New
York, or by facsimile transmission on October 24, 2005 or at such other date or
location as the parties hereto jointly designate in writing (the “First Closing
Date”).

5. Amendment of Section 5.1(l). Clauses (1) and (2) of Section 5.1(l) of the
Purchase Agreement are hereby amended by replacing such clauses in their
entirety as follows:

(1) FDS Bank, Prime or Prime II is the sole owner of and has good and marketable
title to (X) the FDS Accounts, (Y) the Gross Receivables on the FDS Accounts and
the Employee Accounts that but for clause (ii) of the definition of FDS Accounts
would be FDS Accounts, and (Z) the Prime Securitization Assets (subject in each
case to the rights, claims and interests arising under the Securitization
Documents). Upon the First Closing, subject to the filing of appropriate
financing statements and all required continuations, amendments and replacements
thereof, all right, title and interest in and to (X) the FDS Accounts, (Y) the
Gross Receivables on the FDS Accounts and the Employee Accounts that but for
clause (ii) of the definition of FDS Accounts would be FDS Accounts, and (Z) the
Prime Securitization Assets shall vest or be vested in the Purchaser free and
clear of all Liens other than Permissible Liens (and subject in each case to the
rights, claims and interests arising under the Securitization Documents).

(2) As of the Second Closing, FDS Bank shall be the sole owner of and have good
and marketable title to (Y) the GE/Macy’s Accounts and (Z) the Gross Receivables
on the GE/Macy’s Accounts and the Employee Accounts that but for clause (ii) of
the definition of GE/Macy’s Accounts would be GE/Macy’s Accounts. This Agreement
shall, following the Second Closing Date, and subject to the filing of
appropriate financing statements and all required continuations, amendments and
replacements thereof, vest in the Purchaser all right, title and interest in and
to (Y) the GE/Macy’s Accounts and (Z) the Gross Receivables on the GE/Macy’s
Accounts and the Employee Accounts that but for clause (ii) of the definition of
GE/Macy’s Accounts would be GE/Macy’s Accounts, free and clear of all Liens
other than Permissible Liens.

 

4



--------------------------------------------------------------------------------

6. Amendment of Section 6.4(g). Section 6.4(g) of the Purchase Agreement is
hereby amended by replacing such Section in its entirety as follows:

(g) The parties agree that if so requested by FDS not later than the earlier to
occur of (i) fifteen (15) days prior to the First Closing Date and (ii) the date
on which the Purchaser has received all Requisite Regulatory Approvals required
to be obtained by it, the parties will negotiate in good faith with respect to
such mutually acceptable changes to the terms of this Agreement and the Program
Agreement as FDS may reasonably request in order to maintain the status of FDS
Bank as a savings association in good standing with the Office of Thrift
Supervision, including without limitation amending such agreements to provide
that some or all of the Employee Accounts shall be retained following the First
Closing at FDS Bank; provided, however, that, in the event FDS Bank is
liquidated or voluntarily dissolved, the parties agree that the Employee
Accounts will be transferred to CEBA Bank prior to such liquidation or
dissolution; provided, further however, that no such changes shall be made to
the extent they would affect the ability of the Purchaser and the CEBA Bank to
file a consolidated federal income Tax Return following the First Closing Date
in accordance with Section 6.14 (d).

7. Amendment of Section 6.17. Section 6.17 of the Purchase Agreement is hereby
amended by replacing clause (ii) of the second sentence of such Section in its
entirety with the following:

(ii) prepare all daily and monthly reports required in accordance with the Prime
Pooling and Servicing Agreement (it being understood that the annual servicer’s
certificate and the annual independent accounts’ report otherwise required to be
delivered under the Prime Pooling and Servicing Agreement shall be waived by
Bank following repayment of the investor certificates issued by Prime Master
Trust in full)

8. Amendment to Section 7.1(i). Section 7.1(i) of the Purchase Agreement is
hereby amended by replacing the words “Participating Member in the VISA
Partnership Program” with the words “member of the Cardholder Association”.

9. Amendment to Section 7.2(c). Section 7.2(c) of the Purchase Agreement is
hereby amended by replacing the words “each Sellers’ behalf by an executive
officer of each Seller” with “FDS’s behalf by an executive officer of FDS”.

10. Amendment of Schedule 1.1(a). Schedule 1.1(a) of the Purchase Agreement is
hereby amended by replacing such Schedule in its entirety with Schedule 1.1(a)
attached hereto.

11. Amendment of Schedule 1.1(b)(1). Schedule 1.1(b)(1) of the Purchase
Agreement is hereby amended by replacing such Schedule in its entirety with
Schedule 1.1(b)(1) attached hereto.

12. Amendment of Schedule 1.1(b)(2). Schedule 1.1(b)(2) of the Purchase
Agreement is hereby amended by replacing such Schedule in its entirety with
Schedule 1.1(b)(2) attached hereto.

 

5



--------------------------------------------------------------------------------

13. Amendment of Schedule 1.1(b)(3). Schedule 1.1(b)(3) of the Purchase
Agreement is hereby amended by replacing such Schedule in its entirety with
Schedule 1.1(b)(3) attached hereto.

14. Amendment of Schedule 5.1(c). Schedule 5.1(c) of the Purchase Agreement is
hereby amended by replacing such Schedule in its entirety with Schedule 5.1(c)
attached hereto.

15. Macy’s and Bloomingdales. The parties hereto hereby agree that Macy’s and
Bloomingdale’s shall be parties to the Purchase Agreement.

16. Capacity; Authorization; Validity.

(a) FDS hereby represents and warrants to Bank as of the date hereof:

(i) Each FDS Company has all necessary corporate or similar power and authority
to (A) execute and enter into this Amendment and (B) perform the obligations
required of such FDS Company hereunder and the other documents, instruments and
agreements to be executed and delivered by such FDS Company pursuant hereto.

(ii) The execution and delivery by the FDS Companies of this Amendment and all
documents, instruments and agreements executed and delivered by the FDS
Companies pursuant hereto, and the consummation by the FDS Companies of the
transactions specified herein, have been duly and validly authorized and
approved by all necessary corporate or similar actions of the FDS Companies.

(iii) This Amendment (A) has been duly executed and delivered by the FDS
Companies, (B) constitutes the valid and legally binding obligation of the FDS
Companies, and (C) is enforceable against the FDS Companies in accordance with
its terms (subject to applicable bankruptcy, insolvency, reorganization,
receivership or other laws affecting the rights of creditors generally and by
general equity principles including those respecting the availability of
specific performance).

(b) Bank hereby represents and warrants to the Sellers as of the date hereof:

(i) Bank has all necessary corporate or similar power and authority to
(A) execute and enter into this Amendment and (B) perform the obligations
required of it hereunder and the other documents, instruments and agreements to
be executed and delivered by Bank pursuant hereto.

(ii) The execution and delivery by Bank of this Amendment and all documents,
instruments and agreements executed and delivered by Bank pursuant hereto, and
the consummation by Bank of the transactions specified herein, has been duly and
validly authorized and approved by all necessary corporate or similar actions of
Bank.

 

6



--------------------------------------------------------------------------------

(iii) This Amendment (A) has been duly executed and delivered by Bank,
(B) constitutes the valid and legally binding obligation of Bank and (C) is
enforceable against Bank in accordance with its terms (subject to applicable
bankruptcy, insolvency, reorganization, receivership or other laws affecting the
rights of creditors generally and by general equity principles including those
respecting the availability of specific performance).

17. Effect of Amendment. This Amendment is hereby incorporated into and made a
part of the Purchase Agreement. Except as amended by this Amendment, all terms
and provisions of the Purchase Agreement shall continue and remain in full force
and effect and binding upon the parties thereto.

18. Binding Effect. This Amendment shall be binding in all respects and inure to
the benefit of the successors and permitted assigns of the parties hereto.

19. Governing Law. This Amendment and all rights and obligations hereunder,
including matters of construction, validity and performance, shall be governed
by and construed in accordance with the laws of the State of Delaware applicable
to contracts made to be performed within such State and applicable federal law.

20. Counterparts/Facsimiles. This Amendment may be executed in any number of
counterparts, all of which together shall constitute one and the same
instrument, but in making proof of this Amendment, it shall not be necessary to
produce or account for more than one such counterpart. Any facsimile of an
executed counterpart shall be deemed an original.

[Remainder of Page Intentionally Left Blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
duly executed as of the date first above written.

 

CITIBANK, N.A. By:   /s/ Ray Quinlan   Name: Ray Quinlan   Title: Executive Vice
President FEDERATED DEPARTMENT STORES, INC. By:   /s/ Karen M. Hoguet   Name:
Karen M. Hoguet   Title: Executive Vice President and Chief Financial Officer
FDS BANK By:   /s/ Susan R. Robinson   Name: Susan R. Robinson   Title:
Treasurer PRIME II RECEIVABLES CORPORATION By:   /s/ Susan P. Storer   Name:
Susan P. Storer   Title: President MACY’S DEPARTMENT STORES, INC. By:   /s/
Bradley R. Mays   Name: Bradley R. Mays   Title: Vice President BLOOMINGDALES,
INC. By:   /s/ Bradley R. Mays   Name: Bradley R. Mays   Title: Vice President



--------------------------------------------------------------------------------

Schedule 1.1(a)

Assigned Contracts

 

  •  

Visa-Branded Federated Department Stores Co-Branded Card Program Agreement dated
October 22, 2002 between FDS Bank (“FDSB”) and Visa U.S.A. Inc. (“Visa”)

 

  •  

Visa Incentive Network Issuer Participation Agreement between FDSB and Visa
effective as of May 2, 2005.

 

  •  

Debt Cancellation Joint Marketing and Administrative Services Agreement between
AON Enterprise Insurance Services, Inc., FACS Group, Inc. (“FACS”), and FDSB
dated _______, 2001, as amended.1

 

  •  

Assurant contracts:

 

  o FACS and American Bankers Insurance Accidental Death Program Agreement
effective February 1, 1998 between FACS and American Bankers Insurance Group.
[run off]

 

  o Insurance Service Agreement effective July 1, 2002 among Fortis Benefits
Insurance, FACS, iTrust Insurance Agency, Inc. (“iTrust”), and FACS Insurance
Agency, Inc. (“FACS Insurance Agency”).

 

  o Subscription Agreement to National Bank of Commerce, Trustee, from Federated
Department Stores, Inc., executed by Federated Department Stores, Inc. on
May 26, 1998, by National Bank of Commerce, Trustee on June 16, 1998, and by
American Bankers Life Assurance Company of Florida and American Bankers
Insurance Company of Florida.

 

  •  

Marketing Agreement dated as of February ______, 2002 between FACS and FDSB and
Trilegiant Corporation, as amended.

 

  •  

Revenue Enhancements Products Agreement between FACS, iTrust, and National Union
Fire Insurance Company of Pittsburgh, PA dated as of October 1, 2002.

 

  •  

Joint Marketing Agreement dated as of June 23, 2001 between FACS and FDSB and
Progeny Marketing Innovations LLC (f/k/a FISI*Madison L.L.C.), as amended.

 

  •  

Consumer Credit Information and Credit Card Fraud Alert Registry Service
Agreement between CreditComm Service LLC and FACS dated April 5, 1999. [run off]

 

1

Contract assigned in part (by agreement of the parties hereto) pursuant to the
Second Amendment to the Debt Cancellation Joint Marketing and Administrative
Services Agreement between FACS Group, Inc., FDS Bank, AON Integramark, a
division of Affinity Insurance Services, Inc., and Department Stores National
Bank.



--------------------------------------------------------------------------------

  •  

Joint Marketing Agreement between FACS and Health Benefit Service Incorporated
dated September 1, 2002. [run off]

 

  •  

Joint Marketing Agreement between FACS, FDSB, iTrust, and Aegon Direct Marketing
Services, Inc. dated January 1, 2002. [run off]

 

  •  

Promotion and Marketing Agreement between Signature Agency, Inc. and FACS dated
December 11, 2001. [run off]

 

  •  

Agreement between Financial and Credit Services Group (sic) and Montgomery Ward
Enterprises, Inc. and The Signature Life Insurance Company of America [run off]

 

  •  

Mailing Agreement between The FACS Group (Rich’s Department Stores) (sic) and
Credit Card Sentinel (CCS) dated August 3, 1990. [run off]

 

  •  

Agreement between FACS, iTrust and Union Fidelity Life Insurance Company dated
March 1, 2002. [run off]

 

  •  

Service Agreement between Beneficial Standard Life Insurance Company
(“Beneficial”) and Jordan Marsh Company effective September 1, 1970 and dated
April 2, 1970, as amended. [run off]

 

  •  

Insurance Service Agreement between Beneficial and Shillito Rikes (a division of
Federated Department Stores, Inc.) effective August 30, 1985, as assigned to
Lazarus Agency Group, Inc. [run off]

 

  •  

Service Agreement between Allied Stores Corporation and Beneficial effective
October 1, 1977. [run off]

 

  •  

Marketing Agreement between American Leisure Industries, Inc. and Goldsmiths
Department Store (sic) dated October 6, 1987 as amended. [run off]

 

  •  

Service Agreement between Rich’s, a division of Federated Department Stores,
Inc., Bankers Security Life Insurance Society and Coverdell & Company, Inc.
dated May 1, 1986. [run off]

 

  •  

Agreement between Rich’s, a division of Federated Department Stores, Inc., and
Coverdell & Company, Inc. dated October 15, 1987. [run off]

 

  •  

Insurance Marketing and Administrative Agreement between Federated/Allied Credit
Services (sic) and Coverdell & Company, Inc. dated October 10, 1990. [run off]

 

  •  

Agreement between FACS and Coverdell & Company, Inc. dated June 20, 1994
regarding service fee adjustment on previously offered services. [run off]



--------------------------------------------------------------------------------

  •  

20 1-page Agreements between General Vitamin Corporation and various divisions
of Federated Department Stores dated 1997-1999. [run off]

 

  •  

Insurance Producer Agreement between FACS, iTrust, FACS Insurance Agency, Balboa
Insurance Company, and Meritplan Insurance Company



--------------------------------------------------------------------------------

Schedule 1.1(b)(1)

First Closing Statement

FDS Purchase Price

 

1. Visa Receivables [redacted]

 

  (a) [redacted]

Plus

 

  (b) [redacted]

Plus

 

2. Private Label Receivables [redacted]

 

  (a) [redacted]

Plus

 

  (b) [redacted]

Plus

 

  (c) [redacted]

Plus

 

  (d) [redacted]

Minus

 

  (e) [redacted]

Equals

 

3. [redacted]

Plus

 

4. [redacted]



--------------------------------------------------------------------------------

Schedule 1.1(b)(2)

Second Closing Statement

GE/Macy’s Purchase Price

 

1. Visa Receivables [redacted]

 

  (a) [redacted]

Plus

 

  (b) [redacted]

Plus

 

2. Private Label Receivables [redacted]

 

  (a) [redacted]

Plus

 

  (b) [redacted]

Plus

 

  (c) [redacted]

Equals

 

3. [redacted]

Plus

 

4. [redacted]



--------------------------------------------------------------------------------

Schedule 1.1(b)(3)

Third Closing Statement

May Purchase Price

 

1. Visa Receivables [redacted]

 

  (a) [redacted]

Plus

 

  (b) [redacted]

Plus

 

2. Private Label Receivables [redacted]

 

  (a) [redacted]

Plus

 

  (b) [redacted]

Plus

 

  (c) [redacted]

Equals

 

3. [redacted]

Plus

 

4. [redacted]



--------------------------------------------------------------------------------

Schedule 5.1(c)

Governmental and Third Party Consents

Requisite Regulatory Approvals

 

  •  

HSR, if applicable.

 

  •  

Bank Merger Act with respect to each of the First Purchase and Assumption, the
Second Purchase and Assumption and the Third Purchase and Assumption.

 

  •  

OTS approval with respect to each of the First Purchase and Assumption, the
Second Purchase and Assumption and the Third Purchase and Assumption.

 

  •  

OCC approval and OTS approval with respect to the purchase of the CEBA Equity
Interests.

Third Party Consents

 

  •  

Services Agreement for Custom Scoring Models between Experian Information
Solutions, Inc. and FACS dated June 7, 2004, as amended. [Contract to be amended
to permit the activities contemplated by the Program Agreement.]

 

  •  

FACS GROUP, INC. AGREEMENT between FACS and Fair, Isaac and Company,
Incorporated (“FICO”) signed June 26 and June 30, 1998 (prop behavior
scorecard). [Contract to be amended to permit the activities contemplated by the
Program Agreement.]

 

  •  

FINGERHUT CORPORATION TRIAD SOFTWARE SYSTEM LICENSE AGREEMENT between Fingerhut
Corporation (“Fingerhut”) and FICO signed August 7 and 13, 1997, as assigned by
Fingerhut to FACS in Assignment and Assumption Agreement between Fingerhut,
FACS, and FICO dated May 24, 2000, as amended. [Contract to be amended to permit
the activities contemplated by the Program Agreement.]

 

  •  

Assurant contracts:

FACS and American Bankers Insurance Accidental Death Program Agreement effective
February 1, 1998 between FACS and American Bankers Insurance Group. [run off]

Insurance Service Agreement effective July 1, 2002 among Fortis Benefits
Insurance, FACS, iTrust Insurance Agency, Inc. (“iTrust”), and FACS Insurance
Agency, Inc. (“FACS Insurance Agency”).



--------------------------------------------------------------------------------

  •  

Marketing Agreement dated as of February ______, 2002 between FACS and FDSB and
Trilegiant Corporation, as amended.

 

  •  

Revenue Enhancements Products Agreement between FACS, iTrust, and National Union
Fire Insurance Company of Pittsburgh, PA dated as of October 1, 2002.

 

  •  

Joint Marketing Agreement dated June __, 2001 between FACS and FDSB and Progeny
Marketing Innovations LLC (f/k/a FISI*Madison L.L.C.), as amended

 

  •  

Consumer Credit Information and Credit Card Fraud Alert Registry Service
Agreement between CreditComm Service LLC and FACS dated April 5, 1999. [run off]

 

  •  

Perpetual License Agreement, by and between Group 1 Software, Inc. and Federated
Systems Group, Inc. dated March 30, 1990 and Addenda #2-11

 

  •  

Software License Agreement by and between Vanguard Integrity Professionals and
Federated Systems Group, Inc. dated September 29, 1997

 

  •  

License Agreement, by and between The Systems Center, Inc. and The Sabre Group,
dated June 28, 1988

 

  •  

Software Program Product License Agreement, by and between Software Engineering
of America and The Sabre Group, dated October 15, 1987

 

  •  

Software Program Product License Agreement, by and between Software Engineering
of America and The Sabre Group, dated August 28, 1989

 

  •  

Proprietary Software License Agreement, by and between Advanced Software
Technologies Company, Ltd. and The Sabre Group dated January 28, 1988

 

  •  

CPU License Agreement, by and between Levi, Ray & Shoup, Inc. and Federated
Systems Group, Inc. dated March 11, 1998

 

  •  

Software License and Services Agreement, by and between LBSS, Inc. and Federated
Systems Group, Inc. dated November 3, 2000

 

  •  

Permanent License Agreement for Proprietary Software Products and Maintenance,
by and between Compuware Corporation and The Sabre Group, dated March 28, 1986

 

  •  

Enterprise Addendum, by and between Compuware Corporation and Federated Systems
Group, Inc., dated August 31. 2001 and Enterprise Schedule No. 1

 

  •  

Order Form executed October 27, 1999, between Computer Associates International,
Inc. and Federated Systems Group, Inc., with addenda and supplements.